The contention of the defendant that venue was not proved is not meritorious as the answer of the trial judge to the writ of certiorari, which is controlling in the matter, expressly states that a named witness testified that the criminal act charged was committed in Fulton County, as alleged in the accusation.
The evidence authorized the verdict and a new trial was properly refused.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED JANUARY 7, 1944. *Page 498